Citation Nr: 1542775	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  09-27 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1969 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic low back disability.  

In an August 2013 hearing, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony and evidence in support of his appeal before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this hearing has been obtained and associated with the appellant's claims file for the Board's review and consideration.

In January 2014, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional evidentiary and procedural development.  Thereafter, the denial of service connection for a chronic low back disability was confirmed in a May 2014 rating decision/supplemental statement of the case.  The case was returned to the Board in May 2014 and the appellant now continues his appeal.  


FINDING OF FACT

A chronic low back disability did not have its onset during active military service.


CONCLUSION OF LAW

A chronic low back disability was not incurred, nor is one presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only the Board to address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2014).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The Veteran filed his low back claim in May 2006.  VCAA notice letters addressing the claim adjudicated on the merits herein were dispatched to him thereafter in February and March 2007, prior to the initial adjudication of the issue in the May 2007 rating decision now on appeal.  Additional correspondence in this regard was forwarded to him in March 2014.  Collectively, these letters addressed the claim at issue and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The timing defect of the March 2014 letter was cured by the RO's subsequent readjudication of the claim on appeal and issuance of a supplemental statement of the case in May 2014.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claim adjudicated herein.  

The Veteran's complete service treatment records and all relevant post-service clinical records from VA and private sources for the period from 1989 to 2014 have been obtained and associated with the evidence.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  

VA provided the Veteran with an orthopedic examination to obtain a nexus opinion in May 2009.  Because the clinician who conducted this examination provided a nexus opinion that the Board deemed to be inconclusive and inadequate, on remand, the Veteran was provided with another VA orthopedic examination in April 2014 to obtain a usable nexus opinion.  The Board has reviewed the April 2014 examination report and opinion.  We note that the Veteran's pertinent clinical history was considered by the VA physician who presented the opinion, and that the examiner provided adequate discussion of his clinical observations and a rationale to support his findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file.  The examination is therefore deemed adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thusly, the Board finds that the RO/AOJ has substantially complied with the evidentiary development ordered in the January 2014 remand and that an additional remand for further development or corrective action is unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran was provided with the opportunity to present oral testimony in support of his appeal before the undersigned Veterans Law Judge, who officiated over an August 2013 Board hearing conducted at the RO.  At the time of the hearing, the Veteran was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the August 2013 hearing before the Board, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate his claim of entitlement to service connection for a chronic low back disability.  See transcript of the August 15, 2013 Travel Board hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the August 2013 hearing has substantially fulfilled her obligations as required under 38 C.F.R. § 3.103(c)(2) (2015).  Bryant, supra.
 
Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Service connection, generally.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis (to include degenerative joint and disc disease), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis, including degenerative joint and disc disease, is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology for this disease is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

Factual background and analysis: Entitlement to service connection for a chronic low back disability.

The Veteran served for over 20 years on active duty in the United States Air Force from May 1969 to May 1989.  Throughout his military service, his military occupational specialty was an a refrigeration and air conditioning technician.

The Veteran's service treatment records show that his spine and musculoskeletal system was normal on enlistment examination in March 1968, and that on an accompanying medical history questionnaire he denied having any history of recurrent back pain.  

In August 1970, the Veteran was involved in a non-fatal motor vehicle accident and was treated for a complaint of non-radiating pain in his left lower lumbar area.  No hospital treatment was involved.  In December 1970, he was treated for complaints of backache with lumbosacral muscle spasm. 

In February 1971, the Veteran reported experiencing persistent low back pain since the August 1970 automobile accident.  Neurological examination and X-ray films of his lumbosacral region were negative for any abnormalities.  In March 1971, the Veteran reported increased but non-radiating back pain with physical activity in the area of his L4-5 vertebrae.  The initial impression was probable chronic low back strain.  X-ray films revealed no defects and no instability and the impression was chronic ligamentous strain of the lumbar spine.  He was prescribed isometric exercises and placed on a physical profile to excuse him from performing heavy lifting for a period of six weeks.  A subsequent April 1971 lumbar spine X-ray revealed normal findings.

In a June 1976 period medical examination, the Veteran's spine was evaluated and found to be clinically normal.  In an accompanying medical history questionnaire, the Veteran denied having recurrent back pain.

In September 1981, the Veteran was treated from complaints of low lumbar back pain after lifting some heavy equipment.  Examination revealed paraspinous muscle spasm but no anatomical abnormalities present.  The assessment was resolving low back strain.

Periodic medical examination in May 1985 shows that the Veteran's spine was assessed as being clinically within normal limits.

In September 1987, the Veteran was treated for a complaint of low back pain of sudden onset after lifting heavy equipment.  The complaint did not involve radiating pain down his lower extremities.  Examination revealed paralumbar muscle spasm.  The initial assessment was acute lumbosacral strain with possible herniated nucleus pulposus.  However, lumbosacral spine X-rays revealed no abnormal findings.  The Veteran was prescribed exercises, nonsteroidal anti-inflammatory medication, and bedrest, and was placed on a physical profile and excused from performing lifting and bending motions.  Subsequent treatment reports indicated that the Veteran's acute lumbar strain was resolving and by October 1987 the assessment was that his low back strain and back pain symptoms had fully resolved.

The report of a January 1989 service separation medical examination shows that the Veteran reported a history of recurrent back pain since a motor vehicle accident in 1970, with episodes of back pain brought about by exercise, excessive use, and performing bending motions and lasting approximately three days before resolving.  The Veteran also reported back pain following a 1986 "lifting injury," which was treated with muscle relaxers.  Objective medical examination in January 1989 shows that the Veteran's spine and musculoskeletal system were normal on clinical assessment.  The Veteran was discharged from active duty in May 1989.

Post-service medical records include the report of a VA examination performed in August 1989, shortly after the Veteran's separation from active duty.  Although the Veteran was being medically examined at the time to address a claim for service connection for orthopedic disabilities involving his extremities, and although a chest X-ray noted, incidentally, a thoracolumbar scoliosis, the Veteran did not present any complaints of pain or other disabling symptoms with regard to his spine and lower back. 

Thereafter, the Veteran's private and VA medical records, dated 1990 - 2014, do not show treatment for back pain complaints until April 1999, nearly a decade after his separation from active duty, with recurrent treatment thereafter for chronic low back pain associated with diagnoses of lumbosacral sacralization, stenosis, disc space narrowing, and degenerative joint and disc disease, including herniated nucleus pulposus.  The severity of these disabling conditions was assessed as mild as recently as during the May 2009 VA orthopedic examination.  However, ever since 2006, current treatment of the Veteran's chronic low back disability involved epidural steroidal injections and radio-ablative therapy.  

In written correspondence dated in March 2007 and April 2014, the Veteran's private treating physicians, Dr. E.J.Z. and Dr. D.S. (who were employed at the same medical practice), respectively presented similarly worded statements indicating that, although the Veteran had been their patient since late 1988 and reported a history of low back pain since a 1970 motor vehicle accident, his symptoms became most medically active beginning only in 2004 and that while "some early degenerative changes may have been related to this. . . [we] cannot draw a firm connection at this time."

At his August 2013 hearing before the Board, the Veteran testified that he was involved in a motor vehicle accident during active duty in 1970 and that he developed chronic low back pain that worsened over time ever since.  He also stated that his military duties required him to lift heavy air conditioner and refrigeration units, thereby aggravating his low back symptoms.  He also denied having any post-service back injury.   

The report of an April 2014 VA orthopedic examination shows that the examining physician had reviewed the entirety of the Veteran's claims folder and pertinent medical history in conjunction with the examination.  The examiner noted that the Veteran's service medical records show his involvement in a 1970 automobile accident, with resulting back pain and treatment for back pain on several occasions thereafter, but with no spinal abnormalities or extant back pain on service retirement physical examination in 1989.  Post-service, the Veteran continued to work in the heating and air cooling industry.  Medical imaging studies revealed normal vertebral alignment and height with sacralization of the L5 vertebra, slight narrowing of the L4-5 disc space, anterolateral osteophytes, and possible facet arthropathy in the lower lumbar spine.  Examination results produced a diagnosis of degenerative arthritis of the thoracolumbar spine.  After considering the entirety of the pertinent record, the examining physician opined:

The [Veteran's present thoracolumbar disability] was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

Rationale: [The Veteran] had. . . episode[s] of back strain without serious injury to the spine; he did not have any back pain on retirement from active duty[.]  [No] documentation of prolonged back pain while on active duty was noted.  Currently the veteran has age and. . . occupation-related [degenerative joint disease] of [the] lumbar spine; therefore it is reasonably unlikely that the veteran's current back condition was incurred or aggravated by. . . active duty.       

Upon consideration of the foregoing evidence and also the Veteran's contentions, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a chronic low back disability.  The Veteran's service treatment records, while showing treatment on several occasions for complaints relating to his low back due to lumbar back strain, including after a 1970 motor vehicle accident and several times thereafter for strain from lifting heavy equipment, also indicate that his low back strain completely resolved after each episode.  Notwithstanding the use of the term "chronic" to describe his lumbar strain in some of these treatment reports, the objective medical evidence overall shows that these episodes of low back pain during military service eventually resolved within a few months or sooner.  Significantly, while noting the Veteran's history of multiple treatment for episodes of low back pain during active duty, the service medical examiner determined that the Veteran's spine was clinically normal on separation examination in January 1989.  

Furthermore, chronicity is not indicated as the report of an August 1989 VA medical examination shows no complaints of low back pain.  The Board finds this to be significant as the August 1989 examination was conducted to address the Veteran's claim for VA compensation for an orthopedic disability of his extremities.  Therefore, given the focus of the August 1989 examination on his musculoskeletal system, the Board finds it unlikely that the Veteran would not have taken the opportunity presented by this examination to report the presence of chronic and recurrent low back pain if such symptomatology was, in fact, actually present.  The fact that no such complaints were presented is highly probative evidence that the Veteran did not experience any active low back symptoms in the years immediately following his discharge from military service, which is corroborated by the findings of a clinically normal spine in separation examination in January 1989, approximately eight months earlier.  

Accordingly, the Board finds that the objective clinical evidence contemporaneous to the Veteran's date of separation from service contradicts his assertion of continuity and chronicity of low back symptomatology since active duty.  As such, the Board finds the Veteran's account of having chronic low back pain since service to be lacking credibility and therefore not a basis in and of itself to establish a nexus between his current low lumbosacral diagnoses and his period of active duty.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

While the Board observes that a chest X-ray film obtained during the Veteran's August 1989 VA examination noted, incidentally, a thoracolumbar scoliosis, this spinal asymmetry is regarded by medical literature to be a condition that is idiopathic or congenital in nature.  As such, it is not a disease or disability within the meaning of applicable legislation for which VA compensation may be awarded.  38 C.F.R. § 3.303(c) (2015); Sabonis v. Brown, 6 Vet. App. 426 (1994).
   
The remaining post-service medical records do not show any arthritic joint disease involving the Veteran's thoracolumbar or lumbosacral spine that was manifest to a compensable degree within one year following his separation from service in May 1989, nor is any chronic lumbosacral spine disability indicated in the post-service clinical record any earlier than the notation of treatment for low back pain in April 1999, nearly a decade after his separation from active duty.  The clinical evidence does not objectively link the Veteran's current lumbosacral spine disability with her period of active duty.  The March 2007 and April 2014 statements of the Veteran's private treating physicians, Dr. E.J.Z. and Dr. D.S., report that the Veteran's low back symptoms, which he claimed to have had ever since an automobile accident in 1970, became most medically active beginning only in 2004 and that while "some early degenerative changes may have been related to this. . . [we] cannot draw a firm connection at this time."  The Board interprets this statement to mean that the private physicians have essentially declined to make any opinion associating the Veteran's current low back diagnoses to his period of military service.

In his April 2014 nexus opinion, a VA physician determined that the Veteran's thoracolumbar disability was less likely than not (i.e., less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  This doctor found that the Veteran's back pain in service was episodic and not prolonged or representative of a chronic low back disability.  As the Veteran's spine was examined and found to be normal on separation examination, the VA physician determined that the diagnosis of degenerative joint disease of the Veteran's lumbar spine was related to his age and his post-service occupation and that therefore it was reasonably unlikely that it was incurred or aggravated by active duty.  

The Board places great probative weight on the opinion of the VA physician who examined the Veteran in April 2014, as his opinion is predicated on his review of the entirety of the relevant record.  As such, he is in the best position to assess the clinical value of the medical evidence associated with the claims file and reconcile any conflicting evidence.  Accordingly, based on a review of the facts of the case, the Board finds that the preponderance of the objective clinical evidence is against the Veteran's claim for VA compensation for a chronic low back disability and this appeal must be denied.  The benefit of the doubt is therefore not for consideration with regard to this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other considerations.

To the extent that the Veteran attempts to relate his current disabling low back diagnoses to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  The records clearly establish his duties during service as an air conditioning and refrigeration technician and the application of the same skill sets acquired in service in his post-service vocation in the heating and air cooling industry.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the actual etiology, time of onset, and degree of severity at time of onset of his low back disability fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his current orthopedic disabilities of his low back to his period of military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal diseases of the musculoskeletal system or present probative opinions as to their causes and etiology). 



(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a chronic low back disability is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


